Citation Nr: 1500657	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected status post cervical discectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to October 1984, October 1997 to April 1998, January 2003 to July 2005, and April 2007 to March 2008, with additional periods of Reserve and National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a left shoulder disorder.  Such claim was remanded by the Board for additional development in November 2013 and it now returns for further appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that, with the exception of a November 2014 Informal Hearing Presentation submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, they are wither duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In its November 2013 remand, the Board noted that the VA physician who conducted an August 2012 VA examination concluded that the Veteran's current left shoulder disorder, diagnosed as supraspinatous syndrome and subacromial bursitis, was not related to active duty provided a rationale for this conclusion that appeared to be limited to the conclusion that there was no evidence of a left shoulder disorder during service or post-discharge.  As such, the Board found the opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  

The Board also found the August 2012 report of examination to be confusing as to the etiology of the left shoulder disorder because, in checklist fashion, prior to finding that a left shoulder disorder was not related to active duty, the examiner found that the claimed condition (bilateral supraspinatous syndrome, bilateral subacromial bursitis and status post right labral tear) was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, he stated that the "bilateral shoulder condition during active duty was secondary or referred pain from primary Cervical Discogenic Disease." 

In light of the inadequacies in the August 2012 report of examination noted above, the Board directed in its November 2013 remand that a clarifying opinion be obtained from the VA examiner who conducted the August 2012 VA examination or a suitable substitute.   See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Unfortunately, the opinion obtained pursuant to the Board's remand, completed in February 2014 (by a different VA physician than the one who rendered the August 2012 VA opinion), is not in compliance with the instructions of the November 2013 remand.  In this regard, in his November 2014 Informal Hearing Presentation, the Veteran's representative accurately noted an absence of any rationale for the February 2014 opinion and requested that the case be remanded again for corrective action.  Accordingly, and as the Board is required to insure compliance with the instructions of it remands, the AOJ upon remand will be asked to afford the Veteran another VA examination, preferably by a VA medical professional who has not previously examined her or provided an opinion in this case, that contains a medical opinion that complies with the remand instructions of the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Barr, supra.    

While the issue of secondary service connection was not explicitly raised by the Veteran, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for status post cervical discectomy and the record reflects the aforementioned opinion linking her bilateral shoulder disorder to "referred pain" from cervical discogenic disease, the appeal has been expanded to include the theory of secondary service connection.  Therefore, the examiner should also be requested to offer an opinion as to whether the Veteran's left shoulder disorder is caused or aggravated by her cervical spine disability.  Additionally, there is no indication that the Veteran has been provided with the proper notice regarding secondary service connection required by the Veterans Claims Assistance Act of 2000 (VCAA).  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a left shoulder disorder as secondary to service-connected status post cervical discectomy.  

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any current left shoulder disorder, preferably by a VA medical professional who has yet to examine her or provide an opinion in this case.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all current left shoulder disorders and offer an opinion as to whether it is at least as likely as not that any left shoulder disorder found to be present is related to her military service.  In offering such opinion, the examiner should specifically consider all statements regarding the onset and continuity of her left shoulder disorder, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient evidence of in-service left shoulder disorder.   

The examiner should also offer an opinion as to whether it is at least as likely as not that any left shoulder disorder found to be present is caused OR aggravated (increased in severity) by her service-connected status post cervical discectomy.  If the opinion is that any such disability is aggravated by the service-connected post cervical discectomy, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated. 

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




